232-/5

COA#       08-12-00348-CR                        OFFENSE:        22.011

           Robert Anthony Cantu v. The       *     ,.,,.,_.      _. _
STYLE: state"of Texas                    " COUNTY:               El Paso
COA DISPOSITION:       AFFIRMED                  TRIAL COURT: 243rd District Court

DATE: 1/30/15                Publish: NO TC CASE #:              20090D05872




                  IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


          Robert Anthony Cantu v. The
STYLE:    State of Texas                              CCA#:
                                                                    73%-IS
         APPZLLAA/T^S             Petition            CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

      Keifai *</              . .                     JUDGE:

DATE:    0~^>7g 77.        20/f                       SIGNED:                   PC:

JUDGE:          y°cL                                  PUBLISH:                 DNP:




                                                                                 MOTION FOR

                                         REHEARING IN CCA IS:

                                         JUDGE:         _^_^^_




                                  Vol. I of I